Exhibit 10.1

 

Dr. Philippe Calais

2040 Alta Meadows Lane #1609

Del Ray Beach, Florida 33333

 

December 7, 2018

 

Re: Interim Chief Executive Officer Agreement

 

Dear Philippe:

 

On behalf of Cohbar, Inc. (the “Company”), I am pleased to offer you the
position of Interim Chief Executive Officer of the Company on the terms and
conditions set forth in this letter agreement (this “Agreement”). You have
agreed to accept this role while we engage in a search for a permanent Chief
Executive Officer, for which you will be a considered a candidate should you
choose. You may accept this Agreement by signing and returning a copy of this
Agreement to the Company as provided below.

 

1. Term of Employment. Your employment under this Agreement will commence as of
December 7, 2018 (the “Start Date”) and will continue until the earliest to
occur of: (i) the date that is four (4) months after the Start Date, unless
extended by the parties through mutual agreement, (ii) the date on which a
permanent Chief Executive Officer commences employment with the Company and any
transition services you agree to provide thereafter have been completed (if you
are selected as the permanent Chief Executive Officer you will sign a different
agreement), or (iii) your resignation or the termination of your employment by
the Company (each of the foregoing, the “Separation Date”). Your employment is
terminable by you or the Company at any time (for any reason or for no reason)
in accordance with Section 6 of this Agreement.

 

2. Position and Duties.

 

(a) General. You will initially serve as Interim Chief Executive Officer of the
Company. Your duties and authority as Interim Chief Executive Officer will be
prescribed by the Board of Directors of the Company (the “Board”) and will be
commensurate with those of a chief executive officer of a company of comparable
size and with a similar business as the Company. During the term of your
employment under this Agreement, you will report directly to the Board and will
devote such time as is necessary to the business of the Company in order to
fulfill the expectations of the Board as provided above.

 

(b) Continued Board Membership; Resignation from Audit Committee. During the
term of your employment under this Agreement, you will continue to serve as a
member of the Board. Effective on the Start Date, you hereby resign from your
membership on the Audit Committee of the Board.

 



 

 

 

3. Withholding. The Company will be entitled to withhold from any amounts
payable under this Agreement any federal, state, or local withholding or other
taxes, deductions or charges which the Company is required to withhold.

 

4. Compensation and Benefits. In consideration for your services to the Company
under this Agreement, you will receive the following compensation and benefits
from the Company during your term of employment:

 

(a) Base Salary. Until the Separation Date, the Company will pay you a prorated
salary at the annualized rate of Three Hundred and Forty Thousand Dollars
($340,000), to be paid in accordance with the Company’s regular payroll
practices (“Base Salary”).

 

(b) Performance Bonus. You may also be eligible for a yearly target bonus of
forty percent (40%) of your Base Salary, prorated for the term of your
employment. Whether you receive a bonus shall depend on personal and/or Company
performance determined by the Board in its discretion. Decisions on the grant of
bonuses, the criteria under which the bonus shall be awarded, the achievement of
such criteria, the amount of any bonus earned, and the timing of the bonus
payment are solely within the discretion of the Company’s Board of Directors.
Any bonus payment made to you will be subject to the normal and/or authorized
deductions and withholdings.

 

(c) Benefits. During your employment with the Company, you will be eligible to
participate in the Company’s employee benefit plans, policies and arrangements
(currently medical/vision/dental care and 401(k)), as may now or hereafter be
adopted by the Company, in accordance with the terms of such plans, policies and
arrangements, and on the same basis as other members of the senior management
team. Given that you already have healthcare coverage, we understand that you
will not participate in the Company’s healthcare plan.

 

(d) Expenses. The Company will reimburse you for business expenses that are
reasonable and necessary for you to perform, and were incurred by you in the
course of the performance of, your duties pursuant to this Agreement and in
accordance with the Company’s expense reimbursement policies. In addition, the
Company will reimburse you for your reasonable expenses for accommodations in
Menlo Park, air travel expenses for commuting to and from your principal
residence and Menlo Park, and a rental car, in each case during the period of
your employment under this Agreement.

 

(e) Transition Payment. In consideration of your efforts in preparing for a
transition into the role of Interim Chief Executive Officer, you shall also
receive the equivalent of one month’s Base Salary on the first regular payroll
date after the Start Date.

 



2

 

 

(f) Stock Options. Pursuant to the Company’s Amended and Restated 2011 Equity
Incentive Plan or a successor plan (the “Plan”), the Company shall grant you
options to purchase up to 96,000 shares of the Company’s common stock at an
exercise price to be determined by the Board of Directors at the time of the
grant in accordance with applicable law (the “Options”). The Options will be
subject to the terms of the Plan and will become exercisable over a vesting term
of four (4) months, subject to your continuous employment during such period.
Vesting of the Options will commence on the Start Date will vest in equal
monthly installments of 24,000 shares on the same day of each month following
the Start Date such that all shares subject to the award shall be vested and
exercisable as of the date that is four (4) months after the Start Date. The
terms of the Options shall be governed by the Plan and a Stock Option Agreement
(the “Option Agreement”). You acknowledge that the Options do not, and will not,
constitute wages or compensation. Unless otherwise provided in the Plan or
required by law, the Board of Directors of the Company shall have sole
discretion regarding the, exercise price of the Options and other terms and
conditions of the Options grant.

 

5. Covenants. By accepting the terms of this Agreement, you hereby agree to the
following covenants (in addition to any obligations you may have by law):

 

(a) Nondisclosure; Inventions. During your employment with the Company and at
all times thereafter, (i) you will not divulge, transmit or otherwise disclose
(except as legally compelled by court order, and then only to the extent
required, after prompt notice to the Board of any such order), directly or
indirectly, other than in the regular and proper course of business of the
Company, any customer lists, trade secrets or other confidential knowledge or
information with respect to the operations or finances of the Company or with
respect to confidential or secret processes, services, techniques, customers or
plans with respect to the Company, including, without limitation, any know-how,
research and development, software, databases, inventions, processes, formulae,
peptides, drug targets, technology, designs and other intellectual property,
information concerning finances, investments, pricing, costs, products,
services, vendors, partners, investors, personnel, compensation, recruiting,
training, government and regulatory activities and approvals concerning the
past, current or future business, activities and operations of the Company (all
of the foregoing collectively hereinafter referred to as “Confidential
Information”), and (ii) you will not use, directly or indirectly, any
Confidential Information for the benefit of anyone other than the Company;
provided, that you have no obligation, express or implied, to refrain from using
or disclosing to others any such knowledge or information which is or hereafter
will become available to the general public other than through disclosure by
you. All Confidential Information, new processes, techniques, know-how, methods,
inventions, plans, products, and patents developed, made or invented by you,
alone or with others, while an employee of the Company which are related to the
business of the Company will be and become the sole property of the Company,
unless released in writing by the Board, and you hereby assign any and all
rights therein or thereto to the Company.

 

(b) Specific Performance. In the event of a breach or threatened breach of any
provision of this Section 5, in addition to any remedies at law, either party
hereto will be entitled to seek equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.

 



3

 

 

6. Termination. Your employment with the Company is “at-will.” Accordingly, both
you and the Company remain free at all times to terminate the employment
relationship for any reason, upon fourteen (14) days’ written notice to the
other party, or immediately upon written notice in the case of termination for
Cause (as defined below). Upon any termination of your employment the Company
shall pay you any earned but unpaid portion of your Base Salary, bonus, benefits
and unreimbursed business expenses, in each case with respect to the period
ending on the Separation Date.

 

If, prior to the date that is four (4) months after the Start Date, your
employment is terminated by the Company without Cause or as a result of the
hiring of a permanent Chief Executive Officer, then, in addition to payments
earned through the Separation Date: (i) the Company will pay you the amount of
your Base Salary as would have been earned had your employment continued until
the date that is four (4) months after the Start Date and (ii) the Options shall
become fully vested and exercisable. Payments due to you after the Separation
Date shall be paid in accordance with the Company’s regular payroll practices.

 

For purposes hereof, “Cause” means (i) your conviction of, or plea of nolo
contendere to, a felony or crime involving moral turpitude (other than traffic
violations); (ii) material dishonesty or fraudulent conduct by you against the
Company; (iii) your material breach of a key Company policy including, but not
limited to, acts of harassment, discrimination, or violence; use of unlawful
drugs or drunkenness during normal work hours (and otherwise provided such
policy has been provided to you in advance of such alleged breach), or your
material breach of this Agreement, provided that if such violation or breach is
curable, such violation or breach may be cured by you within ten (10) days after
you receive written notice from the Board of such violation or breach; (iv) the
willful failure by you to perform your duties for the Company if such failure to
perform is not cured by you within ten (10) days after you receive written
notice from the Board of such failure; (v) competing with the Company, diversion
of any corporate opportunity or other similar conflict of interest or
self-dealing incurring to your material direct or indirect benefit; (vi) the
existence of any past or future conviction, order, decree, judgment, event,
circumstance or fact that would disqualify the Company from relying on Rule 506
of Regulation D or would require disclosure under Rule 506(e) thereof, or would
reasonably be expected to prevent or interfere with the Company’s ability to
retain audit services or (vii) gross negligence or intentional misconduct that
results in significant injury to the Company or its affiliates. Provided,
however, that prior to the determination that “Cause” under this paragraph has
occurred, the Company shall (A) provide to you in writing, in reasonable detail,
the reasons for the determination that such “Cause” exists, (B) allow the
expiration of any cure period specified above without your cure, (C) provide you
an opportunity to be heard by the Board prior to the final decision to terminate
your employment hereunder for such “Cause” and (D) make any decision that such
“Cause” exists in good faith.

 

7. Miscellaneous.

 

(a) Entire Agreement. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to the terms and conditions of your employment as Interim Chief Executive
Officer. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations and any other written or
oral statements concerning your rights to any compensation, equity or benefits
from the Company, its predecessors or successors in interest.

 



4

 

 

(b) Assignment/Binding Effect. You acknowledge that the services to be performed
by you pursuant to this Agreement are unique and personal. You may not assign
any of your rights or delegate any of your duties or obligations under this
Agreement without the prior written consent of the Company. The Company,
however, may assign its rights and obligations. The rights and obligations of
the parties under this Agreement shall inure to the benefit of and shall be
binding upon their respective legal representatives, successors and permitted
assigns.

 

(b) Amendments. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company.

 

(c) Counterparts. This Agreement may be signed in counterparts and the
counterparts taken together will constitute one agreement.

 

(d) Governing Law and Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without giving effect to
any choice of law or conflicting provision or rule. For all disputes under this
Agreement or related to your employment, the parties agree that any suit or
action between them shall be instituted and commenced exclusively in the local
state or federal courts in San Mateo County, California. Both parties waive the
right to change such venue and hereby consent to the jurisdiction of such courts
for all potential claims under this Agreement or related to your employment.

 

If this Agreement is acceptable to you, please sign below and return the
original, fully executed Agreement to the Company.

 



  Sincerely,       /s/ Albion Fitzgerald   Albion Fitzgerald

 

ACCEPTED AND AGREED:       /s/ Phillipe Calais   Phillipe Calais  



 



5

 